           Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 1 of 20 Page ID #:565



                1 ELEANOR M. LACKMAN (SBN 298594)
                    eml@msk.com
                2 DANIEL M. HAYES (SBN 240250)
                    dmh@msk.com
                3 MITCHELL SILBERBERG & KNUPP LLP
                  2049 Century Park East, 18th Floor
                4 Los Angeles, CA 90067-3120
                  Telephone: (310) 312-2000
                5 Facsimile: (310) 312-3100
                6 Attorneys for Defendant
                  BDG Media, Inc.
                7
                8                      UNITED STATES DISTRICT COURT
                9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
               10
               11 MICHAEL GRECCO                            CASE NO. 2:19-cv-04716-AB-KS
                  PRODUCTIONS, INC. d/b/a
               12 MICHAEL GRECCO                            Honorable André Birotte Jr.
                  PHOTOGRAPHY, INC.,
               13                                           DEFENDANT BDG MEDIA, INC.’S
                               Plaintiff,                   REPLY MEMORANDUM OF LAW
               14                                           IN FURTHER SUPPORT OF ITS
                        v.                                  MOTION FOR ATTORNEYS’ FEES
               15                                           AND COSTS PURSUANT TO 17
                  BDG MEDIA, INC.; and DOES 1               U.S.C. § 505
               16 through 10, inclusive,
               17              Defendant.                   Date:        April 17, 2020
                                                            Time:        10:000 a.m.
               18                                           Location:    United States Courthouse,
                                                                         Courtroom 7B
               19                                                        350 W First Street
                                                                         Los Angeles, CA 90012
               20
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
           Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 2 of 20 Page ID #:566



                1                                       TABLE OF CONTENTS
                2                                                                                                             Page
                3 I.      INTRODUCTION ........................................................................................... 1
                4 II.     GRECCO’S OPPOSITION IS UNTIMELY AND VIOLATES THE
                5         LOCAL RULES OF THIS COURT ............................................................... 2
                6 III.    BDG’S MOTION FOR ATTORNEYS’ FEES AND COSTS SHOULD
                7         BE GRANTED UNDER 17 U.S.C. § 505 ...................................................... 3

                8         A.      BDG Is The Prevailing Party ................................................................ 3
                9         B.      A Fees Award Would Serve The Purposes Of The Copyright Act ...... 3
               10
                          C.      BDG’s Degree Of Success Strongly Favors An Award Of Fees.......... 4
               11
                          D.      Grecco Cannot Reasonably Dispute That Its Time-Barred Lawsuit
               12                 Was Anything But Objectively Unreasonable ...................................... 6
               13
                          E.      Grecco’s Claim Is Improperly Motivated ............................................. 8
               14
                          F.      An Award of Attorneys’ Fees Is Necessary To Deter Misuse Of
               15                 The Court’s Resources By Plaintiffs Like Grecco.............................. 10
               16
                    IV.   THE AMOUNT OF FEES SOUGHT BY BDG IS REASONABLE........... 12
               17
                    V.    BDG IS ALSO ENTITLED TO FEES INCURRED IN CONNECTION
               18         WITH THIS MOTION AND GRECCO’S EX PARTE APPLICATION.... 15
               19
                    VI.   CONCLUSION ............................................................................................. 15
               20
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                          i
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
           Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 3 of 20 Page ID #:567



                1                                        TABLE OF AUTHORITIES
                2                                                                                                           Page(s)
                3                                                        CASES
                4 Bridgeport Music, Inc. v. Diamond Time, Ltd.,
                     371 F.3d 883 (6th Cir. 2004) .......................................................................... 4, 12
                5
                6 Bridgeport Music, Inc. v. WB Music Corp.,
                     520 F. 3d 588 (6th Cir. 2008) ............................................................................. 11
                7
                8 Camacho v. Bridgeport Financial, Inc.,
                     523 F.3d 973 (9th Cir. 2008) .............................................................................. 15
                9
                  Chivalry Film Prods. v. NBC Universal, Inc.,
               10    2007 WL 4190793 (S.D.N.Y. Nov. 27, 2007) ................................................... 11
               11
                  DuckHole Inc. v. NBCUniversal Media LLC,
               12    2013 WL 5797204 (C.D. Cal. Oct. 25, 2013) .................................................... 11
               13 Fantasy Inc. v. Fogerty,
               14   1995 WL 261504 (N.D. Cal. May 2, 1995) ....................................................... 15
               15 Fantasy, Inc. v. Fogerty,
               16   94 F.3d 553 (9th Cir. 1996) .................................................................................. 3

               17 Fischer v. SJB–P.D. Inc.,
                     214 F.3d 1115 (9th Cir.2000) ............................................................................. 13
               18
               19 Fogerty v. Fantasy, Inc.,
                     510 U.S. 517 (1994) ......................................................................................... 4, 9
               20
                  Fox v. Vice,
               21    563 U.S. 826 (2011) ........................................................................................... 14
               22
                  Garcia v. Resurgent Capital Servs., L.P.,
               23    2012 WL 3778852 (N.D. Cal. Aug. 30, 2012) ................................................... 14
               24 Hensley v. Eckerhart,
               25   461 U.S. 424 (1983) ........................................................................................... 15
               26 Inhale, Inc. v. Starbuzz Tobacco, Inc.,
               27    755 F.3d 1038 (9th Cir. 2014) .............................................................................. 5
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                             ii
                      DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                      FEES AND COSTS
           Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 4 of 20 Page ID #:568



                1                                       TABLE OF AUTHORITIES
                                                              (continued)
                2
                                                                                                                              Page(s)
                3
                    Kirtsaeng v. John Wiley & Sons, Inc.,
                4      136 S. Ct. 1979 (2016).......................................................................................... 6
                5
                    Love v. Mail on Sunday,
                6     2007 WL 2709975 (C.D. Cal. Sept. 7, 2007) ..................................................... 12
                7 Lytle v. Carl,
                8    382 F.3d 978 (9th Cir. 2004) .............................................................................. 14
                9 Malibu Media, LLC v. Doe,
               10   2015 WL 4092417 (S.D.N.Y. July 6, 2015)......................................................... 9

               11 Maloney v. T3Media, Inc.,
                     2015 WL 3879634 (C.D. Cal. May 27, 2015).............................................. 12, 14
               12
               13 Michael Grecco Prods., Inc. v. WrapMarket, LLC.
                     2017 WL 10434020 (C.D. Cal. Nov. 8, 2017) ................................................... 10
               14
                  Miller v. 4Internet, LLC,
               15
                     2020 WL 104852 (D. Nev. Jan. 8, 2020) ............................................................. 9
               16
                  Minden Pictures, Inc. v. BuzzFeed, Inc.,
               17    390 F. Supp. 3d 461 (S.D.N.Y. 2019) .................................................................. 6
               18
                  Novelty Textile Inc. v. Wet Seal Inc.,
               19    2014 WL 12603499 (C.D. Cal. Oct. 22, 2014) .................................................... 9
               20 NWS Corp. v. Dish Network, LLC,
               21   2014 WL 769175, at *9 (S.D. Cal. Feb. 25, 2014) ............................................ 13
               22 Otto v. Hearst Commc’ns, Inc.,
                     2020 WL 377479 (S.D.N.Y. Jan. 23, 2020) ....................................................... 10
               23
               24 Perfect 10, Inc. v. Giganews, Inc.,
                     2015 WL 1746484 (C.D. Cal. Mar. 24, 2015) ................................................... 10
               25
                  Scott v. Meyer,
               26
                     2010 WL 2569286 (C.D. Cal. Jun. 21, 2010) ................................................ 8, 11
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                             iii
                     DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                     FEES AND COSTS
           Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 5 of 20 Page ID #:569



                1                                            TABLE OF AUTHORITIES
                                                                   (continued)
                2
                                                                                                                                        Page(s)
                3
                      T-Peg, Inc. v. Vt. Timber Works, Inc.,
                4        669 F.3d 59 (1st Cir. 2012) .................................................................................. 7
                5
                      Torah Soft Ltd. v. Drosnin,
                6        2001 WL 1506013 (S.D.N.Y. Nov. 27, 2001) ..................................................... 8
                7
                                                                             STATUTES
                8 17 U.S.C. § 505.................................................................................................. 1, 3, 4
                9
                                                               OTHER AUTHORITIES
               10
                  Local Rule
               11    7-3 ....................................................................................................................... 12
                     7-9 ......................................................................................................................... 2
               12
                     7-12 ....................................................................................................................... 2
               13
                  Rule 12(b)(6).............................................................................................................. 4
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                                   iv
                      DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                      FEES AND COSTS
           Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 6 of 20 Page ID #:570



                1 I.      INTRODUCTION1
                2         Grecco’s untimely Opposition fails to counter the simple fact that BDG was
                3 forced to defend against a claim that both parties effectively conceded was
                4 untimely. Its lengthy motion focuses primarily on the notion that Grecco is a
                5 supposed “victim,” ignoring entirely that liability was never established at any
                6 time. 2 Similarly, the papers evade the fact that Grecco elected to sue despite prior
                7 settlement discussions – during which Grecco was informed that his claim was
                8 likely to be quickly dismissed. The truth is the facts and law never supported
                9 Grecco bringing this action, and Grecco knew it, yet Grecco pursued its claims for
               10 copyright infringement against BDG regardless, assuming the risk that it would
               11 bear some or all of the cost of its gamble. In its Opposition, Grecco merely
               12 recycles the same untenable positions that it maintained throughout this matter.
               13 Absent is any effort to explain how it could, in good conscience, maintain a timely
               14 copyright infringement lawsuit through two rounds of motion practice when the
               15 facts and law clearly demonstrated Grecco had no valid claim against BDG.
               16         Nothing in Grecco’s Opposition changes the fact that its lawsuit was
               17 objectively unreasonable, and its failure to follow the Court’s express instructions
               18 was particularly so. A fees award here will further the purposes of the Copyright
               19 Act and deter actions, like this one, that amount to little more than ill-advised
               20 attempts to pressure media companies like BDG into outsized settlements seeking
               21 amounts based almost entirely on avoiding the costs of litigation, rather than any
               22 actual harm to photographers. As argued herein and BDG’s moving papers, these
               23 facts strongly support an award for attorneys’ fees under 17 U.S.C. § 505.
               24
                    1
               25   Unless otherwise noted, the defined terms used herein have the same meaning as
                  in BDG’s Motion (ECF No. 47).
               26 2 Indeed, it is common knowledge that studios frequently distribute publicity stills
               27 to the media to help promote the studios’ entertainment properties. Had discovery
                  proceeded, BDG may have been able to show that the use was licensed or that
  Mitchell     28 Grecco is not the owner of the copyrights in the X-Files photographs.
Silberberg &
 Knupp LLP
                                                           1
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
           Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 7 of 20 Page ID #:571



                1         Grecco’s attacks on the reasonableness of BDG’s fee request fares no better.
                2 Grecco ultimately complains of just two out-of-context entries. In truth, BDG
                3 offered detailed statements describing the reasonable fees it incurred in connection
                4 with its renewed motion to dismiss. It was Grecco’s (and its counsel’s) failure to
                5 exercise due care, and unreasonable prosecution of this matter, that resulted in
                6 those fees. Grecco cannot present any valid basis for reducing its monetary
                7 responsibility for the entire amount of fees incurred due to Grecco’s prosecution of
                8 this meritless lawsuit, and BDG’s motion should be granted in its entirety.
                9 II.     GRECCO’S OPPOSITION IS UNTIMELY AND VIOLATES THE
                          LOCAL RULES OF THIS COURT
               10
                          As a threshold matter, the Court should reject Grecco’s Opposition
               11
                    altogether as untimely (much like its lawsuit). Under the Local Rules, Grecco’s
               12
                    Opposition was due “not later than twenty-one (21) days before the date designated
               13
                    for the hearing of the motion,” or, in this case, by no later than March 20, 2020.
               14
                    L.R. 7-9. Grecco, however, filed its Opposition five days late, on March 25, 2020.
               15
                          Given Grecco’s concededly untimely filing, the Court may decline to
               16
                    consider the late Opposition or deem it as consent to granting the motion. See L.R.
               17
                    7-12. Grecco’s contention that “the belated nature” of its Opposition was due to
               18
                    the uncertainty created by the pending adjudication of its ex parte application is
               19
                    unpersuasive. Grecco was on notice of BDG’s motion for attorneys’ fees and costs
               20
                    as of March 11, 2020. If Grecco needed more time to prepare its Opposition, it
               21
                    could have asked for it. Tellingly, Grecco did not move for ex parte relief
               22
                    immediately, but instead waited until March 19, 2020—eight days after BDG filed
               23
                    its motion for attorneys’ fees, and only one day before its opposition to this motion
               24
                    was due—to file its half-hearted and unsupported ex parte application. The Court
               25
                    may appropriately consider these factors in deciding whether to consider Grecco’s
               26
                    Opposition or the weight to be given to the arguments made therein. Because of
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                              2
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
           Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 8 of 20 Page ID #:572



                1 the significantly late filing, BDG respectfully asks the Court to disregard the
                2 Opposition on this basis and grant its motion for attorneys’ fees.
                3 III.    BDG’S MOTION FOR ATTORNEYS’ FEES AND COSTS SHOULD
                          BE GRANTED UNDER 17 U.S.C. § 505
                4
                          A.     BDG Is The Prevailing Party
                5
                          Even if the Court considers Grecco’s untimely Opposition, there is ample
                6
                    reason to grant BDG’s motion on the merits. There is no dispute that Section 505
                7
                    of the Copyright Act provides that attorneys’ fees may be awarded to the
                8
                    prevailing party in a copyright action. 17 U.S.C. § 505. And as the Ninth Circuit
                9
                    has emphasized, an award of attorneys’ fees requires no finding of culpability on
               10
                    the part of the losing party. Fantasy, Inc. v. Fogerty, 94 F.3d 553, 556 (9th Cir.
               11
                    1996) (fee award is proper despite the fact that the “lawsuit was neither frivolous
               12
                    nor prosecuted in bad faith”). Given the full dismissal of Grecco’s claims, BDG is
               13
                    the prevailing party, as Grecco concedes. See Mot. at 5-7; Opp’n at 3 (“BDG did
               14
                    advance an ultimately successful defense on the statute of limitations[.]”).
               15
                          B.     A Fees Award Would Serve The Purposes Of The Copyright Act
               16
                          Contrary to Grecco’s arguments otherwise, an award of fees here would
               17
                    serve the purposes of the Copyright Act, both by discouraging meritless lawsuits,
               18
                    and by compensating defendants for having to defend against baseless and
               19
                    untimely claims. Fogerty, 94 F.3d at 559 (“While it is true that one of the goals of
               20
                    the Copyright Act is to discourage infringement, it is by no means the only goal of
               21
                    that Act.”). As the Ninth Circuit has recognized, one of the Copyright Act’s
               22
                    purposes is “to encourage ‘defendants who seek to advance a variety of
               23
                    meritorious copyright defenses to litigate them[,]’” as BDG did here. Id. at 557.
               24
                          Grecco attempts to argue that the “technical” dismissal of this action as time
               25
                    barred was “more a product of the timing of [Grecco’s] filing and the Court’s
               26
                    dissatisfaction of [Grecco’s] pleading rather than absolution for BDG’s conduct.”
               27
                    Opp’n at 3-4. Grecco’s inability to support this argument with authority is
  Mitchell     28
Silberberg &
 Knupp LLP
                                                              3
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
           Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 9 of 20 Page ID #:573



                1 unsurprising, given the argument’s fundamental flaws. As an initial matter, such a
                2 rule would discourage defendants from resolving untimely claims as early as
                3 possible on a limitations defense, even though such a resolution could avoid much
                4 of the expense required to pursue other defenses.3 Moreover, courts regularly
                5 award fees in cases decided by the application of the statute of limitations, motions
                6 filed under Rule 12(b)(6), and other procedural victories. See, e.g., Bridgeport
                7 Music, Inc. v. Diamond Time, Ltd., 371 F.3d 883, 897 (6th Cir. 2004) (affirming
                8 award of attorneys’ fees where defendants prevailed on the Copyright Act’s statute
                9 of limitation defense); see also Mot. at 8 (collecting cases). Grecco fails to even
               10 mention any of these authorities, much less attempt to distinguish them.
               11         The purpose of copyright law is not to encourage nuisance suits or cost-of-
               12 litigation settlements. Fogerty v. Fantasy, Inc., 510 U.S. 517, 532 n.18 (1994)
               13 (Section 505 recognizes “the important role played by copyright defendants” in
               14 advancing the objectives of the Copyright Act.). The Court should not penalize
               15 BDG for opting to defend itself instead of paying Grecco a windfall. Only by
               16 making BDG whole would this Court ensure that defendants in BDG’s position are
               17 encouraged to pursue their meritorious defenses, rather than accede to settlement
               18 demands simply to avoid the costs of successful motion practice.
               19         C.    BDG’s Degree Of Success Strongly Favors An Award Of Fees
               20         Again, the Supreme Court has made clear that “defendants who seek to
               21 advance a variety of meritorious copyright defenses should be encouraged to
               22 litigate them to the same extent that plaintiffs are encouraged to litigate meritorious
               23 claims of infringement.” Fogerty, 510 U.S. at 527. This is because, as a general
               24 matter, “[a] successful defense furthers the purposes of the Copyright Act just as
               25   3
                    This case actually serves as a prime example of this issue. While BDG believes
                  that
               26 basedGreccos’s claims were substantively baseless, it elected to seek dismissal
                         on the statute of limitations to avoid incurring more fees to defeat Grecco’s
               27 strengthonofthe
                  claims          merits. ECF No. 47-1, ¶ 7. This election has no relevance to the
                               Grecco’s claims, and BDG’s efforts to limit this litigation as much as
  Mitchell     28 possible should be encouraged, not penalized.
Silberberg &
 Knupp LLP
                                                              4
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
          Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 10 of 20 Page ID #:574



                1 much as a successful infringement suit does.” Inhale, Inc. v. Starbuzz Tobacco,
                2 Inc., 755 F.3d 1038, 1043 (9th Cir. 2014), cert. denied, 135 S. Ct. 758 (2014).
                3         Grecco argues that the degree of success obtained here is mitigated by the
                4 fact that “all infringements have since been removed from BDG’s website,”
                5 suggesting that despite having all of its claims dismissed with prejudice, Grecco
                6 somehow achieved a partial victory in connection to its claim for injunctive relief.
                7 Opp’n at 5. As has been true throughout this litigation, when confronted with
                8 controlling legal standards precluding its desired result, Grecco simply invents a
                9 new rule. Here, it creates a novel theory under which a plaintiff “prevails” even in
               10 the face of a full loss, simply because a defendant voluntarily chooses to remove
               11 old content from its website promptly upon receiving notice of the claim. Not only
               12 is there no legal support for Grecco’s position, but accepting such a theory would
               13 create perverse incentives. Defendants would actually be discouraged from
               14 voluntarily removing content in the face of meritless claims, because doing so
               15 could be used against them in a future fees motion. Grecco’s false characterization
               16 of its “success” is illogical and unsupported, and should be disregarded.
               17         Grecco’s remaining arguments ignore the findings of this Court and existing
               18 case law. For example, Grecco’s assertions about BDG’s “continued use” of the
               19 photographs have no relevance here. Opp’n at 5. As BDG previously explained,
               20 the one-time posting of an allegedly infringing article online does not constitute a
               21 continuing violation, and the only relevant dates of alleged infringement here are
               22 the dates the articles were published. ECF No. 17 at 8-9 (citing cases). Grecco
               23 never disputed or otherwise addressed BDG’s position, and it certainly cannot do
               24 so now. ECF No. 25 at 6 n.2. The reality is that this Court twice dismissed
               25 Grecco’s claims as time-barred. ECF No. 34; ECF No. 45. As such, the record of
               26 this case is clear that Grecco advanced its unmeritorious positions at every turn and
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                             5
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
          Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 11 of 20 Page ID #:575



                1 lost. BDG secured a complete dismissal of Grecco’s claims and its degree of
                2 success weighs heavily in favor of an award of fees.
                3         D.     Grecco Cannot Reasonably Dispute That Its Time-Barred
                                 Lawsuit Was Anything But Objectively Unreasonable
                4
                          In Kirtsaeng v. John Wiley & Sons, Inc., the Supreme Court recognized that
                5
                    the “objective reasonableness” of a copyright claim carries “significant weight”
                6
                    when determining whether attorneys’ fees should be awarded. 136 S. Ct. 1979,
                7
                    1989 (2016). As BDG previously argued, Grecco’s attempt to pursue untimely
                8
                    copyright infringement claims by relying on the “delayed discovery rule” was
                9
                    objectively unreasonable. Mot. at 7-9. Rather than explain the reasonableness of
               10
                    Grecco’s specific belief as to why the delayed discovery applied here, Grecco
               11
                    disingenuously argues that the “contours of the ‘reasonable diligence’ standard” is
               12
                    unsettled. Opp’n at 5-6. Grecco does not cite a single legal authority recognizing
               13
                    any confusion as to the application of the discovery rule, because no confusion
               14
                    exists. That different cases, considering different facts, reach different results,
               15
                    does not mean that the standard applied in those cases is unsettled. 4 Here, it was
               16
                    Grecco’s inability to allege any facts supporting the discovery rule that led to the
               17
                    dismissal of its claims, not any confusion as to the applicable standard.
               18
                          In a further attempt to bolster the reasonableness of its claims, Grecco
               19
                    asserts that “the Court itself tacitly acknowledged that [Grecco]’s claim at least had
               20
                    the potential to be salvaged,” because the Court initially granted Grecco leave to
               21
                    amend. Opp’n at 6. This is incorrect. The Court did not “tacitly acknowledge[]”
               22
                    any “potential” in Grecco’s claims. To the contrary, the Court’s first Order held
               23
                    that Grecco had failed to satisfy its burden to plead “plausible facts [and] explain[]
               24
                  4
                    Notably, Grecco does not even attempt to distinguish its delay from that in a
               25 recent case out of the Southern District of New York, Minden Pictures, Inc. v.
                  BuzzFeed,   Inc., 390 F. Supp. 3d 461 (S.D.N.Y. 2019), which considered strikingly
               26 analogous facts.   In Minden, the plaintiff – a “seasoned litigator” that had filed 36
               27 alleged infringementitswithin
                  lawsuits to  enforce    copyrights – failed to exercise due diligence to discover the
                                                the statutory time period despite being on constructive
  Mitchell     28 notice, and  the case was dismissed   as time-barred.
Silberberg &
 Knupp LLP
                                                              6
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
          Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 12 of 20 Page ID #:576



                1 why the delayed discovery rule is warranted,” and gave Grecco the opportunity to
                2 cure those deficiencies, if any such plausible facts existed. Order (ECF No. 34) at
                3 8. Grecco’s amendment, however, actually proved that its lawsuit against BDG
                4 was unreasonable to begin with. Rather than curing the original Complaint’s
                5 deficiencies, Grecco ignored the Court’s ruling and instead added new facts about
                6 use and a new (also untimely) claim. As this Court concluded, Grecco’s “FAC
                7 [went] beyond the scope of the amendment granted” and “[i]t was improper to
                8 include that additional claim.” ECF No. 45 at 10, 13. A “district court applying
                9 Fogerty and its progeny may fashion a fee award for the purpose of discouraging
               10 ‘overly aggressive litigation tactics’ and encouraging parties ‘to litigate in a more
               11 responsible, realistic manner.’” T-Peg, Inc. v. Vt. Timber Works, Inc., 669 F.3d 59,
               12 62 (1st Cir. 2012) (quoting Bridgeport Music, Inc. v. WB Music Corp., 520 F.3d
               13 588, 595 (6th Cir. 2008)). Adding new claims without permission, not to mention
               14 failing to do what the Court requested, is just the type of aggressive litigation tactic
               15 that should be discouraged.
               16         Grecco also conveniently failed to disclose to BDG and this Court another
               17 recent ruling (issued before Grecco filed its Amended Complaint in this case)
               18 where Grecco’s claims against a different defendant, based on the same photos at
               19 issue here, were also dismissed as time-barred. See ECF No. 44. So, in addition to
               20 being unwilling and unable to comply with this Court’s directives, Grecco also
               21 chose to ignore the substantially similar ruling it received from another Court last
               22 autumn and, instead, filed an Amended Complaint in this case alleging no facts
               23 sufficient to warrant application of the discovery rule. Grecco’s conduct in
               24 concealing this ruling and improperly continuing prosecution of this matter was
               25 objectively unreasonable. T-Peg, Inc., 669 F.3d at 62 (“hard-ball litigation tactics
               26 ... merit an award of fees”) (citing Nimmer on Copyright § 14.10[D][3][b] (2011)).
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                              7
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
          Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 13 of 20 Page ID #:577



                1         E.    Grecco’s Claim Is Improperly Motivated
                2         Grecco self-servingly argues that its “motivation in bringing this suit was to
                3 vindicate its legal rights.” Opp’n at 7. But it is now indisputable that Grecco—
                4 despite two opportunities to do so—did not and could not allege any plausible facts
                5 to excuse its delay in bringing its untimely claim. A party like Grecco that
                6 “knowingly gambles on an unreasonable legal theory in order to achieve a
                7 secondary gain…,” such as the leveraging of a settlement, is improperly motivated.
                8 Torah Soft Ltd. v. Drosnin, 2001 WL 1506013, at *5 (S.D.N.Y. Nov. 27, 2001).
                9         An example of Grecco’s tactics in this litigation clearly reflects Grecco’s
               10 improper motivations. As the record in this case shows, both the Court (in its
               11 Order granting BDG’s initial motion to dismiss) and BDG (in pre-motion
               12 discussions with counsel for Grecco) made clear that Grecco’s allegations were
               13 insufficient to warrant application of the discovery rule, as necessary to bring
               14 Grecco’s admittedly untimely claims. See Order (ECF No. 34) at 7-8; Lackman
               15 Decl., ¶ 7. When Grecco had the opportunity to amend, however, it largely
               16 ignored the deficiencies pointed out by the Court and by BDG, and instead
               17 improperly attempted to assert entirely new (and still untimely) claims relating to a
               18 previously undisclosed photograph. See Grecco’s FAC, ¶¶ 24, 35-40; BDG’s Mot.
               19 to Dismiss (ECF No. 38) at 6-7. Grecco’s conduct was objectively unreasonable.
               20 See Scott v. Meyer, 2010 WL 2569286, at *3 (C.D. Cal. Jun. 21, 2010) (The Court
               21 was persuaded to award attorneys’ fees after “[d]efendants were forced to defend
               22 against [p]laintiff’s claims even after pointing out the fatal flaws from which her
               23 lawsuit suffered.”). There is simply no logical explanation in pursuing an untimely
               24 claim for copyright infringement other than to extort an undeserved settlement
               25 payment from BDG. Mot. at 9-10.
               26         Clearly, Grecco’s motivation was not to “vindicate its rights”, but to play a
               27 game to pressure BDG with threatened statutory damages of up to $150,000 in the
  Mitchell     28
Silberberg &
 Knupp LLP
                                                             8
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
          Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 14 of 20 Page ID #:578



                1 hope that BDG would find it less expensive to settle this action than to defend it.
                2 And despite Grecco’s objection to the use of the term, several federal judges have
                3 found that what Grecco and his firm have done meets the very definition of a
                4 “troll.” 5 Malibu Media, LLC v. Doe, 2015 WL 4092417, at *2 (S.D.N.Y. July 6,
                5 2015) (a copyright troll “targets hundreds or thousands of defendants, seeking
                6 quick settlements priced just low enough that it is less expensive for the defendant
                7 to pay the troll rather than defend the claim”) (quoting Matthew Sag, Copyright
                8 Trolling, an Empirical Study, 100 Iowa L. Rev. 1105, 1108 (2015)); see also
                9 Novelty Textile Inc. v. Wet Seal Inc., 2014 WL 12603499, at *4 (C.D. Cal. Oct. 22,
               10 2014) (copyright trolls “shak[e] Defendants down with claims that are not
               11 meritorious”).
               12         This underscores that Grecco’s true motivation is improperly pecuniary and
               13 unrelated to any actual harm suffered. See Fogerty, 510 U.S. at 526 (“private
               14 motivation must ultimately serve the cause of promoting broad public availability
               15 of literature, music, and the other arts”) (citation omitted). Grecco’s attempt to
               16 paint itself as a “victim[] of a pernicious catch-22” (Opp’n at 9) is also
               17 unpersuasive. If Grecco was interested in “vindicating its rights” rather than in
               18 pressuring defendants to settle for several thousands of dollars simply to avoid the
               19 cost of litigation, this untimely lawsuit would not have been brought. 6
               20
                    5
               21     At least one court acknowledged Higbee’s overwhelming use of a program to
                    search the internet for potentially infringing uses of their clients’ photographs
               22   arguably to force settlements or meritless lawsuits on persons who use the photos
                    on their websites. See Miller v. 4Internet, LLC, 2020 WL 104852, at *6 (D. Nev.
               23   Jan. 8, 2020). Grecco’s counsel’s complaint that BDG improperly labeled it as a
                    “copyright trolling” operation also makes no attempt to explain why so many
               24   publicly available sources warn of “copyright trolling by Higbee and Associates.”
                    Mot. at 10, n.1; see also Public Citizen, Consumer Warning: Copyright Trolling by
               25   Higbee and Associates, Feb. 12, 2019, available at
                    https://pubcit.typepad.com/clpblog/2019/02/consumer-warning-copyright-trolling-
               26   by-higbee-and-associates.html.
                    6
               27     While Grecco claims that “the parties did not have any substantive settlement
                    discussions at all,” Grecco itself concedes that it “reach[ed] out to BDG prior to
  Mitchell     28   filing this lawsuit in order to … resolve the matter informally.” Opp’n at 7.
Silberberg &
 Knupp LLP
                                                                9
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
          Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 15 of 20 Page ID #:579



                1         Grecco’s characterization of its “success” in vindicating its rights by
                2 obtaining favorable judgments on merits in other matters is also misleading. For
                3 example, Grecco trumpets its ability to obtain a $60,000 statutory damages award
                4 in one lawsuit, but conveniently omits the fact that the award in Michael Grecco
                5 Prods., Inc. v. WrapMarket, LLC. 2017 WL 10434020, at *5 (C.D. Cal. Nov. 8,
                6 2017), was the result of a default judgment, and Grecco’s position was never
                7 contested. The weight of authority is actually contrary to Grecco’s ill-advised
                8 position. For example, in one of the most recent cases involving the use of a
                9 photograph in published material, the court expressly declined to award thousands
               10 of dollars of damages for the use of a photograph by a news organization and
               11 instead awarded the minimum statutory damages of $750. See, e.g., Otto v. Hearst
               12 Commc’ns, Inc., 2020 WL 377479, at *2 (S.D.N.Y. Jan. 23, 2020) (awarding
               13 statutory damages and declining to award attorneys’ fees to a plaintiff).
               14         F.     An Award of Attorneys’ Fees Is Necessary To Deter Misuse Of
                                 The Court’s Resources By Plaintiffs Like Grecco
               15
                          As argued above, an award of attorneys’ fees in this case is aligned with the
               16
                    goals of compensation and deterrence. Grecco’s assertion that an award of
               17
                    attorneys’ fees would “chill meritorious claims” (Opp’n at 10) is incorrect, and
               18
                    (again) unsupported by any authority. Grecco clearly confuses the policy and
               19
                    mechanics underlying the Copyright Act. An award of attorneys’ fees to
               20
                    defendants like BDG will not discourage copyright holders to “properly invoke the
               21
                    delayed discovery rule” (Opp’n at 3, 10) or deter photographers from pursuing
               22
                    legitimate copyright claims. See Perfect 10, Inc. v. Giganews, Inc., 2015 WL
               23
                    1746484, at *12 (C.D. Cal. Mar. 24, 2015), aff’d, 847 F.3d 657 (9th Cir. 2017)
               24
                    (finding little concern that an award of attorneys’ fees will discourage serial
               25
                    litigators from protecting their copyrights). Rather, it will discourage frivolous
               26
                    claims premised on bare-bone allegations that are facially untimely, and the delay
               27
                    unjustified. Declining to award fees, however, could have the reverse effect—
  Mitchell     28
Silberberg &
 Knupp LLP
                                                              10
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
          Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 16 of 20 Page ID #:580



                1 incentivizing plaintiffs to gamble with untimely lawsuits, despite having no facts
                2 warranting application of the discovery rule. See Chivalry Film Prods. v. NBC
                3 Universal, Inc., 2007 WL 4190793, at *3 (S.D.N.Y. Nov. 27, 2007) (“denial of
                4 fees and costs to a prevailing defendant in an objectively unreasonable copyright
                5 case may spur additional frivolous lawsuits”); see also Scott, 2010 WL 2569286,
                6 at *3 (“Deterring non-meritorious lawsuits against defendants seen as having ‘deep
                7 pockets’ and compensating parties that must defend themselves against meritless
                8 claims are both laudable ends.”). And deterrence especially warrants a fee award
                9 to prevailing defendants where the plaintiff has a pattern of similar copyright
               10 lawsuits. 7 See DuckHole Inc. v. NBCUniversal Media LLC, 2013 WL 5797204, at
               11 *4 (C.D. Cal. Oct. 25, 2013) (awarding attorneys’ fees against “sophisticated”
               12 plaintiff); see also, e.g., Michael Grecco Productions, Inc. v. Ziff Davis, LLC, Case
               13 No. 19 Civ. 4776 (DSF) (C.D. Cal. Nov. 18, 2019).
               14         Moreover, the deterrence factor applies to litigants’ behavior throughout the
               15 case, not just the outset. “[M]otivating [a plaintiff] to sort through its claims
               16 applies with equal force to claims that become futile during the course of litigation
               17 as it does to claims that are objectively unreasonable at the outset.” Bridgeport
               18 Music, Inc. v. WB Music Corp., 520 F. 3d 588, 595 (6th Cir. 2008). As BDG
               19 explained above, Grecco unreasonably prolonged this case by ignoring the Court’s
               20 specific Order to plead plausible facts warranting application of the discovery rule
               21 and, instead, improperly alleging new untimely claims. Grecco’s litigation tactics
               22 drove up the fees required for BDG’s defense. An award of attorneys’ fees in this
               23   7
                      This case is not the only one in which Grecco and its counsel have advocated this
               24   strategy. See, e.g., Michael Grecco Productions, Inc. v. Designtechnica
                    Corporation, Inc., No. 18 Civ. 8391 (VEC) (S.D.N.Y. April 22, 2019); Michael
               25   Grecco Productions Inc. v. Women.com, Inc., et al., No. 19 Civ. 4087 (AB) (GJS)
                    (C.D. Cal. October 1, 2019); Michael Grecco Productions, Inc. v. Tivo
               26   Corporation, No. 19 Civ. 3966 (JSW) (C.D. Cal. January 6, 2020); Michael
                    Grecco Productions Inc. v. Warner Bros. Entertainment, Inc., et al., No. 19 Civ.
               27   6598 (DMG) (MRW) (C.D. Cal. January 7, 2020). These cases were voluntarily
                    dismissed either before the answer filed, or shortly after, suggesting the defendants
  Mitchell     28   determined the costs of litigating was not worth defending.
Silberberg &
 Knupp LLP
                                                             11
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
          Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 17 of 20 Page ID #:581



                1 case will therefore deter “misuse of the court’s resources and encourag[e] the
                2 prompt dismissal of clearly stale claims” in Grecco’s dozens of pending cases.
                3 Bridgeport Music, Inc. v. Diamond Time, Ltd., 371 F.3d 883, 896 (6th Cir. 2004).
                4 IV.     THE AMOUNT OF FEES SOUGHT BY BDG IS REASONABLE
                5         Grecco also attempts to challenge—again without citing a single authority—
                6 the amount of attorneys’ fees that BDG reasonably incurred to defend itself against
                7 a claim that should never have been brought. Grecco’s attempt to avoid or reduce
                8 the reasonable and necessary amount of attorneys’ fees sought should be rejected.
                9         Grecco does not dispute that BDG’s counsel rates are reasonable, or deny
               10 that they are entirely consistent with prevailing market rates. Opp’n at 11-13.
               11 Instead, Grecco claims that the amount of hours defense counsel spent on its
               12 motion to dismiss is “excessive,” but its argument relies on mischaracterizations
               13 and self-serving conclusions. Opp’n at 12. For example, Grecco comments on the
               14 length of BDG’s motion to dismiss (id.), but ignores the obvious truth that “shorter
               15 briefs often take longer to write.” Maloney v. T3Media, Inc., 2015 WL 3879634,
               16 at *7 (C.D. Cal. May 27, 2015). Grecco also quibbles that BDG’s renewed motion
               17 to dismiss premised on the statute of limitations defense “require[d] little to no
               18 legal research.” Opp’n at 12. That assertion is false. As Grecco well knows, its
               19 FAC also alleged unauthorized uses related to both a new alleged posting of the
               20 photograph at issue, and a new photograph not previously alleged in the original
               21 Complaint.8 ECF No. 35, ¶¶ 35-40. Grecco’s FAC thus raised entirely new
               22 issues—e.g., application of the relation-back doctrine—that defense counsel had to
               23 thoroughly research and analyze. 9 Love v. Mail on Sunday, 2007 WL 2709975, at
               24   8
                    Grecco also conveniently omits the fact that Grecco also procedurally challenged
                  BDG’s    motion to dismiss on the basis of non-compliance with the meet and confer
               25 requirement    under Local Rule 7-3, which counsel for BDG had to also address in
                  its briefings.  ECF No. 38 at 2 n.1; ECF No. 42 at 3-5. Grecco’s own tactics drove
               26 up additional attorneys’ fees.
                  9
               27 The fact that BDG decided to address the relation-bank doctrine in its Reply does
                  not mean counsel for BDG did not conduct its due diligence prior to moving to
  Mitchell     28
Silberberg &
 Knupp LLP
                                                            12
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
          Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 18 of 20 Page ID #:582



                1 *10 (C.D. Cal. Sept. 7, 2007) (“Defending against an over-pled complaint packed
                2 with a barrage of convoluted allegations often requires more work than
                3 maintaining such an action requires.”), aff’d sub nom., Love v. Associated
                4 Newspapers, Ltd., 611 F.3d 601 (9th Cir. 2010). And even though BDG’s renewed
                5 motion to dismiss also addressed the statute of limitations defense at issue in its
                6 original motion to dismiss, Grecco cannot seriously dispute that any respectable
                7 attorney would and should vet every legal issue in a brief to ensure that they have
                8 at hand the most current case law.
                9         Grecco’s complaints about the reasonableness of the amount of fees incurred
               10 by BDG are particularly facetious here, given that BDG is only seeking fees for its
               11 renewed motion to dismiss, when it easily could have also sought the fees incurred
               12 in making its original motion. See ECF No. 47-1, at ¶ 9. Even more, Grecco
               13 ignores that BDG’s time entries already reflect entries that have been voluntarily
               14 reduced or written-off completely, further illustrating why the amount sought here
               15 is entirely reasonable. See id., at Ex. A, pgs. 15-16; see also NWS Corp. v. Dish
               16 Network, LLC, 2014 WL 769175, at *9 (S.D. Cal. Feb. 25, 2014) (finding
               17 reasonable fee request that “includes significant write offs”), suppl., 2014 WL
               18 1323179 (S.D. Cal. Apr. 1, 2014).
               19         As for time entries, Grecco ignores the vast majority of BDG’s appropriate
               20 entries, and instead singles out two that Grecco contends reflect “block billing.”
               21 That baseless conclusion does not warrant consideration. As the Ninth Circuit has
               22 explained, block billing is not inappropriate per se when the party seeking fees
               23 meets the basic requirements of “listing his hours and identifying the general
               24 subject matter of his time expenditures.” Fischer v. SJB–P.D. Inc., 214 F.3d 1115,
               25 1121 (9th Cir.2000) (internal quotations omitted). Here, by not addressing the vast
               26 dismiss. Notably, Grecco found no issue with the amount of time counsel for BDG
                  spent on the Reply. Opp’n at 12-13. That is because the amount is reasonable, and
               27 much  of the reply was reliant on work done in preparing to make the initial motion,
  Mitchell     28 which  anticipated arguments that Grecco might make in response.
Silberberg &
 Knupp LLP
                                                          13
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
          Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 19 of 20 Page ID #:583



                1 majority of BDG’s detailed time entries, Grecco concedes that they cannot be
                2 characterized as “block billing” and should not be reduced. See Maloney, 2015
                3 WL 3879634, at *4 (“The party opposing a fee request must meet [its] burden with
                4 specific objections to specific billing entries.”).
                5         Nor can Grecco seriously dispute that even the supposed “block-billed
                6 entries are sufficiently detailed to allow the Court to determine the reasonableness
                7 of time expended[.]” Garcia v. Resurgent Capital Servs., L.P., 2012 WL 3778852,
                8 at *8 (N.D. Cal. Aug. 30, 2012) (finding time entries “adequately documented” and
                9 declining to reduce fees request on the basis of block billing). The two entries
               10 singled out by Grecco go well beyond simply stating the “total daily time” spent on
               11 the case. Instead, the record describes a number of tasks the associate conducted in
               12 the relevant time periods—e.g.,“[c]onduct legal research regarding tolling of the
               13 Copyright Act’s statute of limitations and continue drafting Reply.” ECF No. 47-
               14 1, Ex. A, p. 17. As the Ninth Circuit has held, even “minimal” descriptions can be
               15 sufficient to support an award of attorneys’ fees so long as “they establish that the
               16 time was spent on the matters for which” the party seeks fees. See Lytle v. Carl,
               17 382 F.3d 978, 989 (9th Cir. 2004). Notably, even Grecco does not argue that the
               18 amount of hours in each particular entry was an unreasonable amount of time to
               19 perform those tasks. See Maloney, 2015 WL 3879634, at *7 (“Plaintiffs’ inability
               20 to articulate any specific task that took too long is itself evidence that Defendant’s
               21 requested hours are reasonable.”). Since BDG’s time entries “identify the general
               22 subject matter of [its] time expenditures,” they are entirely adequate to support
               23 BDG’s fees request.10 Fox v. Vice, 563 U.S. 826, 838 (2011) (“The essential goal
               24 in shifting fees (to either party) is to do rough justice, not to achieve auditing
               25 perfection.”). The Court should award the full amount of attorneys’ fees and costs
               26
                  10
                     In its moving papers, BDG requested to award costs incurred in connection to its
               27 renewed    motion to dismiss in amount of $145.93. Mot. at 17-18. Grecco’s
  Mitchell     28 Opposition   does not dispute BDG’s request for costs is unreasonable.
Silberberg &
 Knupp LLP
                                                           14
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
          Case 2:19-cv-04716-AB-KS Document 58 Filed 04/03/20 Page 20 of 20 Page ID #:584



                1 requested. See Hensley v. Eckerhart, 461 U.S. 424, 435 (1983) (“Where a plaintiff
                2 has obtained excellent results, his attorney should recover a fully compensatory
                3 fee.”).
                4 V.        BDG IS ALSO ENTITLED TO FEES INCURRED IN CONNECTION
                            WITH THIS MOTION AND GRECCO’S EX PARTE APPLICATION
                5
                            Federal courts in statutory fee cases, including this one, “have uniformly
                6
                    held that time spent in establishing the entitlement to and amount of the fee is
                7
                    compensable.” Camacho v. Bridgeport Financial, Inc., 523 F.3d 973, 981 (9th
                8
                    Cir. 2008) (quoting In re Nucorp Energy, Inc., 764 F.2d 655, 659-660 (9th Cir.
                9
                    1985)); see also Fantasy Inc. v. Fogerty, 1995 WL 261504, at *7 (N.D. Cal. May
               10
                    2, 1995) (awarding prevailing defendant “fees-on-fees”), aff’d and remanded, 94
               11
                    F.3d 553 (9th Cir. 1996). Grecco does not quarrel with this rule.
               12
                            BDG previously submitted invoices with billing entries that reflect the legal
               13
                    services provided by MSK LLP to BDG in defense of this action from December
               14
                    2019 through January 2020. See ECF No. 47-1, Ex. A. Since then, BDG incurred
               15
                    $70,178.76 fees in connection with, inter alia, (i) this Motion and its supporting
               16
                    papers and (ii) BDG’s Opposition to Grecco’s ex parte application to stay this
               17
                    motion. Copies of BDG’s invoices for February and March 2020 are included
               18
                    herewith, and these fees should be included in the ultimate award requested by the
               19
                    motion. See Reply Declaration of Eleanor Lackman, Ex. A.
               20
                    VI.     CONCLUSION
               21
                            For the foregoing reasons and reasons stated in the Motion, BDG
               22
                    respectfully requests this Court grant BDG’s motion, and award it the full amount
               23
                    of fees and costs requested.
               24
               25 DATED: April 3, 2020                    MITCHELL SILBERBERG & KNUPP LLP
               26                                         By: /s/ Eleanor M. Lackman
                                                              Eleanor M. Lackman
               27                                             Daniel M. Hayes
                                                              Attorneys for Defendant
  Mitchell     28                                             BDG Media, Inc.
Silberberg &
 Knupp LLP
                                                             15
                    DEFENDANT BDG MEDIA, INC.’S REPLY IN FURTHER SUPPORT OF MOTION FOR ATTORNEYS’
                                                    FEES AND COSTS
